Exhibit 10.8

 

Gaia, Inc.

Form of Stock Option Agreement

This Stock Option Agreement (this “Agreement”) is dated as of the date of grant
set forth below and is between Gaia, Inc., a Colorado corporation (“Gaia”), and
the individual named below (the “Grantee”).

Gaia has established its 2019 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Gaia and its shareholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Gaia and any parent or subsidiary of Gaia.

This Agreement evidences an option grant as follows:

 Granted to:

 

Number of Shares:

Effective Date of Grant:

 

Expiration Date:

Exercise Price Per Share:

Vesting Dates:

 

Deadline for Acceptance:       If this Agreement is not signed by the Grantee
and returned to the administrator of the Plan within 5 business days from date
of delivery to the Grantee, then this Agreement, the Option and the Option
Shares shall be considered withdrawn.

Pursuant to the provisions of the Plan, the Board of Directors of Gaia (the
“Board”) or a Committee designated by the Board (the “Committee”) has full power
and authority to direct the execution and delivery of this Agreement in the name
and on behalf of Gaia. The Board or the Committee authorized the execution and
delivery of this Agreement. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

Agreement

The parties agree as follows:

Section 1.  Grant of Stock Option; Term.   Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, Gaia hereby grants to the
Grantee an option (the “Option”) to purchase the number of shares (the “Option
Shares”) of Gaia’s Class A common stock, par value $0.0001 per share (the
“Common Shares”), set forth above, at the exercise price set forth above. 
Except as otherwise provided in this Agreement or the Plan, the Option may not
be exercised after the close of business on the expiration date set forth above.
The Grantee hereby accepts the Option on such terms and conditions, including,
without limitation, the confidentiality and non-compete provisions set forth in
Section 8 of this Agreement.  The Option is a Nonqualified Stock Option (as such
term is defined in the Plan). The Grantee shall, subject to the limitations of
this Agreement and the Plan, have the right to exercise the Option by purchasing
all or any part of the vested Option Shares then available for purchase under
the vesting schedule set forth above (less any Option Shares previously
purchased upon exercise of this Option).

Section 2.  Procedures for Exercise.  The Grantee shall exercise all or any part
of the Option by delivering to Gaia: (i) written notice of the number of vested
Option Shares to be purchased, (ii) payment of the exercise price of such Option
Shares in the form of cash or, if permitted by the Committee,

1

 

--------------------------------------------------------------------------------

 

qualified Common Shares, the surrender of another outstanding Award under the
Plan or any combination thereof, and (iii) payment of any required withholding
pursuant to Section 10. The Option shall be deemed to have been exercised as of
the close of business on the date the required documents and required
consideration are received by Gaia. For purposes of this Section 2, Common
Shares shall be deemed to be "qualified" Common Shares if they have been held by
the Grantee for six months or such other period as set from time to time by the
Board or the Committee.

Section 3.  Termination of Employment or Service, Retirement, Disability or
Death.

            (a)        Vesting shall cease on the date (the “Vesting Termination
Date”) the Grantee ceases to be employed by, or serve as a director, consultant
or other service provider to the Company.  Following the Vesting Termination
Date, this Option shall only be exercisable for the number of Option Shares that
are vested as of the Vesting Termination Date (less any Option Shares previously
acquired upon exercise of this Option).

(b)        Except as provided in Section 3(c) or 3(d), following the Vesting
Termination Date, this Option may be exercised at any time and from time to time
within the lesser of (i) the 30-day period commencing on the first day after the
Vesting Termination Date, or (ii) the remaining term of the Option.

 (c)        If termination of employment or service occurs due to death or
disability while Grantee is an employee or director of, or consultant or other
service provider to, the Company, then this Option may be exercised at any time
and from time to time within the lesser of (i) the one-year period commencing on
the first day after the Vesting Termination Date or (ii) the remaining term of
the Option.

 (d)        If termination of employment or service occurs due to retirement at
or after normal retirement age, as prescribed from time to time by the Company's
retirement policy, or retirement under circumstances approved by the Committee
(either before or after retirement), then this Option may be exercised at any
time within the lesser of (i) the three month period commencing on the first day
after the Vesting Termination Date, or, if the Grantee dies during the three
month period commencing on the first day after the Vesting Termination Date,
then the one-year period commencing on the first day after the Vesting
Termination Date, or (ii) the remaining term of the Option.

Section 4.  Issuance and Delivery of Option Shares.  The stock certificate(s)
representing Option Shares shall be issued to the Grantee subject to
satisfaction of the applicable tax withholding requirements set forth in
Section 10. The issuance of Option Shares shall be in accordance with the
provisions of Section 5.

Section 5.  No Issuance of Option Shares if Violation.  Gaia shall not issue
stock certificate(s) representing Option Shares if the administrator of the Plan
or its authorized agent determines, in its sole discretion, that the issuance of
such certificate would violate the terms of the Plan, this Agreement or
applicable law.

Section 6.  Rights as an Employee or Shareholder.  Except as otherwise provided
in the Plan, no person shall be, or have any of the rights or privileges of, a
shareholder of Gaia with respect to any of the Option Shares unless and until
certificates representing such shares shall have been issued and delivered to
such person. Neither the Plan nor this Agreement shall be deemed to give the
Grantee any right with respect to continued employment or service with the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company's right to terminate Grantee's employment or service at any time.

2

 

--------------------------------------------------------------------------------

 

Section 7.  Nondisparagement and Further Assistance.  During the Grantee's
employment or service with the Company and thereafter, the Grantee will not make
any disclosure, issue any public statements or otherwise cause to be disclosed
any information which is designed, intended or might reasonably be anticipated
to discourage suppliers, customers or employees of the Company or otherwise have
a negative impact or adverse effect on the Company.  The Grantee will provide
assistance reasonably requested by the Company in connection with actions taken
by the Grantee while employed by or providing services to the Company, including
but not limited to assistance in connection with any lawsuits or other claims
against the Company arising from events during the period in which the Grantee
was employed or providing services.

Section 8.  Nondisclosure of Confidential Information; Non-Compete.  In
consideration of the receipt of the Option, the Grantee agrees (i) not to
disclose to any third party any trade secrets or any other confidential
information of the Company (including but not limited to cost or pricing
information, customer lists, commission plans, supply information, internal
business procedures, market studies, expansion plans, potential acquisitions,
terms of any acquisition or potential acquisition or the existence of any
negotiations concerning the same or any similar non-public information relating
to the Company’s internal operations, business policies or practices) acquired
during the Grantee’s employment by or service with the Company or after the
termination of such employment or service, or (ii) use or permit the use of any
of the Company’s trade secrets or confidential information in any way to compete
(directly or indirectly) with the Company or in any other manner adverse to the
Company.  In addition, the Grantee agrees that, without the prior written
consent of the Company, signed by the Company’s Chairman, the Grantee will not,
during the term of the Grantee’s employment by or service with the Company or
for a period of two years thereafter (i) accept employment with, serve as a
consultant to, or accept compensation from any person, firm or corporation
(including any new business started by the Grantee, either alone or with others)
whose products and or services compete with those offered by the Company, in any
geographic market in which the Company is then doing business or, to the
Grantee’s knowledge, plans to do business, (ii) contact or solicit any customers
of the Company for the purposes of diverting any existing or future business of
such customers to a competing source, (iii) contact or solicit any vendors to
the Company (directly or indirectly) for the purpose of causing, inviting or
encouraging any such vendor to alter or terminate his, her or its business
relationship with the Company, or (iv) contact or solicit any employees of the
Company (directly or indirectly) for the purpose of causing, inviting or
encouraging any such employee to alter or terminate his, her or its employment
relationship with the Company. 

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. The
Grantee agrees and acknowledges that money damages may not be an adequate remedy
for breach of the provisions of this Agreement and that the Company may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce or prevent
any violations of the provisions of this Agreement.

The Grantee agrees that the covenants in this Section 8 are reasonable with
respect to their duration, geographic area and scope. It is the desire and
intent of the parties that the provisions of this Section 8 shall be enforced to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  Accordingly, if any
particular portion of this Section 8 shall be adjudicated to be invalid or
unenforceable, this Section 8 shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of this Section 8 in the particular
jurisdiction in which such adjudication is made.

3

 

--------------------------------------------------------------------------------

 

Section 9.  Securities Laws.  The Grantee acknowledges that applicable
securities laws may restrict the right and govern the manner in which the
Grantee may dispose of the Option Shares obtained upon exercise of the Option
and the Grantee agrees not to offer, sell or otherwise dispose of any such
shares in a manner that would violate the Securities Act of 1933, as amended, or
any other federal or state law.

Section 10.  Income Taxes.  The Grantee acknowledges that when the Grantee is
required to recognize income for federal, state or local income tax purposes on
account of the grant, vesting and/or exercise of the Option, pursuant to this
Agreement, that such income shall be subject to withholding of tax by the
Company. The Grantee agrees that the Company may either withhold an appropriate
amount from any compensation or any other payment of any kind then payable or
that may become payable to the Grantee or require the Grantee to make a cash
payment to the Company equal to the amount of withholding required in the
opinion of the Company.  In the event the Grantee does not make such payment
when requested, the Company may refuse to issue or cause to be delivered any
shares under this Agreement or any other incentive plan agreement entered into
by the Grantee and the Company until such payment has been made or arrangements
for such payment satisfactory to the Company have been made.  The Grantee agrees
further to notify the Company promptly if the Grantee files an election pursuant
to Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect
to any Option Shares.

Section 11.  Prohibition on Transfer or Assignment.  Except as provided in the
Plan, neither this Agreement nor the Option may be transferred or assigned,
other than an assignment by will or by laws of descent and distribution, and
this Option shall be exercisable during the Grantee’s lifetime only by the
Grantee or by such permitted assignee.

Section 12.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and the Grantee and
their respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Grantee and their respective heirs, representatives, successors
and permitted assigns.  The parties agree that this Agreement shall survive the
exercise or termination of the Option.

Section 13.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
made a part hereof as though fully set forth in this Agreement. The Grantee, by
execution of this Agreement, (i) represents that he or she is familiar with the
terms and provisions of the Plan and (ii) agrees to abide by all of the terms
and conditions of this Agreement and the Plan.  The Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee's employment or
service with the Company).  In the event of any conflict between the Plan and
this Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly.

Section 14.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.

Section 15.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Colorado shall control in all matters relating to this
Agreement and any action relating to this Agreement must be brought in Denver,
Colorado.

 

4

 

--------------------------------------------------------------------------------

 

Section 16.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement.  Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

Section 17.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

EXECUTED as of the date of grant set forth above.

GAIA, INC. 

 

By __________________________________

 

Address:  833 W. South Boulder Road

Bldg. G

Louisville, CO  80027

Attn.:  Stock Option Administration

 

GRANTEE

 

 _________________________________

 

Address:  _________________________

_________________________

 

Social Security Number:     _________________________

 

 

 

 

 

5

 